DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 1/4/2021. Claims 1, 11 and 19 have been amended. Claims 1, 3-7, 9-15, 17-19, 21-25, 27 and 28 are pending.
  
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	Claims 1, 3-7, 9-15, 17-19, 21-25, 27 and 28 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 11 and 19, none of the prior art of record, taken individually or in any combination, teach inter alia, presenting, via a display, the first probability of presence as corresponding to the non-demographic impression based on comparisons of the first probability of presence and second probabilities of presence to a threshold, the comparisons being after the first probability of presence is increased based on a first week day of the first demographic impression matching a second week day of the non-demographic impression, the second probabilities of presence corresponding to members of a household to which the first and second devices pertain, at least one of the first or second probabilities of presence is initially equal to a baseline probability of presence based on a number of household members of the household.
	The prior art references most closely resembling Applicant’s claimed invention are Donato et al (US 20140324544 A1), Shankar et al (US 20140380350 A1), and Demsey et al (US 20160239868 A1).
 Donato et al disclose creating probabilities and/or confidence levels that a given cookie falls within a demographic category, ¶ 0168. Each partner cookie 216 corresponds to a respective partner (e.g., the partners A 206 and B 208) and can be used only by the respective partner to identify a user of the panelist computer 202. The panelist monitor cookie 218 is a cookie set by the impression monitor system 132 and identifies the user of the panelist computer 202 to the impression monitor system 132, ¶ 0071, wherein The example system 100 of FIG. 1 includes a ratings entity subsystem 106, a partner database proprietor subsystem 108 (implemented in this example by a social network service provider), other partnered database proprietor (e.g., web service provider) subsystems 110, and non-partnered database proprietor (e.g., web service provider) subsystems 112, ¶ 0051, wherein the client computer 202, 203 may perform scraping of web page URLs by reading text rendered or displayed at a URL address bar of the web browser 212.  The client computer 202, 203 then sends a scraped URL 322 to the impression monitor system 322.  In the illustrated example, the scraped URL 322 indicates the host website (e.g., http://www.acme.com) that was visited by a user of the client computer 202, 203 and in which the tagged advertisement 102 was displayed, ¶ 0091.
Non-panelist client computer 203 is not part of a panel, a panelist monitor cookie similar to the panelist monitor cookie 218 is created in the non-panelist client computer 203 when the non-panelist client computer 203 processes a tagged 
Shankar et al disclose household behavior statistics may include, but are not limited to, a number of minutes a household media device was tuned to a particular station, a number of minutes a household media device was used (e.g., viewed) by a household panelist member and/or one or more visitors, demographics of an audience (which may be statistically projected based on the panelist data) and instances when the media device is on or off (¶ 0026). 
The probability engine 212 calculates an imputation probability that a MM panelist (e.g., a panelist household with only a MM device and no associated PM device) with the aforementioned category combination of interest (e.g., male, age 45-54 tuned to a premium pay channel during Monday through Friday between the daypart of 6:00 PM and 7:00 PM) is actually viewing this tuning session (¶ 0045).
Additionally, the example code presence manager 1612 of FIG. 16 identifies one of the three possible scenarios for the type and presence of codes in the household and, based on the detected scenario, applies a different combination of predictive variables (e.g., AGC values, segment duration, count of stacked versus unstacked codes). Each simultaneous tuning minute may be identified as either ambient tuning or real tuning based on the resulting probability value and a threshold established by, for example, a market researcher. For example, if the probability value is greater 
Demsey et al disclose for each possible pair of devices, calculating a probability that the pair of devices are owned or operated by a common user; and prompting a user to either confirm a characteristic of a prior browsing session or to log-in to an account associated with the common user based on a comparison of the calculated probability to one or more thresholds (¶ 0012).
The present disclosure may involve monitoring a unique identifier for a device or browser (e.g., obtained using a cookie), observing how it appears on different IP addresses over time, and comparing this to how other unique identifiers appear on different IP addresses over time. The present disclosure may also involve identifying pairs of identifiers that have a similar pattern (e.g., if they appear on the same non-public IP address a threshold number of times per day, for a certain percentage of the preceding X days), and thus establishing a link or relationship between the two device/browser identifiers, and also any logical distinction between devices (¶ 0033).
FIG. 4 depicts a method 400 that includes determining whether two devices appear on the same non-public IP address over a threshold number of times within a predetermined period of time (e.g., within one day). If the two devices appear on the same non-public IP address over a threshold number of times within a predetermined period of time, then the method may include identifying those devices as being matched to a user for that predetermined period of time (e.g., that day) (step 402) (¶ 0057).


 	However, none of the cited prior art, taken individually or in any combination, teach inter alia, the limitations discussed above with respect to independent claims 1, 11 and 19.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

-Peter J. Danaher (Modeling Page Views across Multiple Websites with an Application to Internet Reach and Frequency Prediction) discloses a multivariate generalization of the negative binomial distribution (NBD). This new model has potential application to situations where separate NBDs are correlated, such as for page views across multiple websites.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        April 6, 2021